
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(oo)



CONSENT, AMENDMENT AND WAIVER TO LEASE AGREEMENT


        THIS CONSENT, AMENDMENT AND WAIVER TO LEASE AGREEMENT (this
"Agreement"), dated as of December 11, 2002 (the "Effective Date"), between ST
(TX) LP ("Landlord"), a Delaware limited partnership (successor in interest to
ALP(TX) QRS 11-28, INC.), and SUPERIOR TELECOMMUNICATIONS INC., a Delaware
corporation f/k/a Superior Teletec, Inc. and Superior TeleTec Transmission
Products, Inc. ("Tenant").

W I T N E S S E T H

        WHEREAS, Landlord and Tenant entered into that certain Lease Agreement,
dated as of December 16, 1993, as amended by a First Amendment (the "First
Amendment") to Lease Agreement, dated as of May 10, 1995, a Second Amendment
(the "Second Amendment") to Lease Agreement, dated as of July 21, 1995, a Third
Amendment (the "Third Amendment") to Lease Agreement, dated as of October 3,
1996, a Fourth Amendment (the "Fourth Amendment") to Lease Agreement, dated as
of November 27, 1998, and a Fifth Amendment (the "Fifth Amendment") to Lease
Agreement and Waiver, dated as of December 27, 2001 (collectively, as so
amended, the "Lease").

        WHEREAS, the Lease is guaranteed by The Alpine Group, Inc., a Delaware
corporation ("Guarantor") and Superior Telecom Inc., a Delaware corporation
("Parent"), pursuant to a Guaranty and Suretyship Agreement dated as of
December 16, 1993, as amended (the "Guaranty");

        WHEREAS, the parties hereto are entering into this Agreement in
connection with the (i) consummation by the Tenant and its affiliates of the
2002 Asset Sale and the New Receivables Securitization Facility (as such
capitalized terms are hereinafter defined) and (ii) Tenant's request for an
extension of the financial covenants compliance waiver implemented under the
Fifth Amendment; and

        WHEREAS, in connection therewith, Landlord and Tenant have agreed to
amend certain provisions in the Lease and waive Tenant's compliance with certain
provisions thereunder, subject to the terms and conditions hereof.

        NOW, THEREFORE, intending to be legally bound and for good valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

        1.    Definitions.    

        (a)  As used in this Agreement, the following terms have the following
meanings:

        (i)    DNE Asset Sale shall mean the sale by Parent, to the Purchaser
(or an affiliate thereof) as part of the 2002 Asset Sale, of all of the issued
and outstanding shares of capital stock of DNE Systems.

        (ii)  DNE Systems shall mean DNE Systems, Inc., a Delaware corporation
and a wholly-owned subsidiary of Parent.

        (iii)  Electrical Acquisition Sub shall mean (x) the directly or
indirectly wholly-owned subsidiary of Guarantor formed for the purpose of
acquiring the Electrical Business pursuant to the Electrical Sale or (y) any
other entity which acquires the Electrical Business pursuant to the Electrical
Sale.

        (iv)  Electrical Sale shall mean the sale by the Parent, Essex
Group, Inc., a Michigan corporation and wholly-owned subsidiary of Tenant,
and/or any of their respective subsidiaries (collectively, the "Electrical
Sellers") to Electrical Acquisition Sub, as part of the 2002 Asset Sale, of
substantially all of the assets and liabilities of the Electrical Sellers
relating to their electrical wire business, which is principally engaged in the
manufacture and sale of building and industrial wire products (such assets,
collectively, the "Electrical Business").

--------------------------------------------------------------------------------




        (v)  Israel Sale shall mean the sale by the Tenant (or an affiliate
thereof), as part of the 2002 Asset Sale, of all of the issued and outstanding
shares of capital stock of Texas SUT Inc., a Texas corporation, and Superior
Cables Holding (1997) Ltd., an Israeli corporation.

        (vi)  New Receivables Securitization Facility shall mean accounts
receivable facility in the original principal amount of $160,000,000 entered
into by Tenant and certain of its subsidiaries, on the DNE hand, and General
Electric Capital Corporation, on the other hand, as more particularly described
in that certain commitment letter, dated September 13, 2002, between the Tenant
and General Electric Capital Corporation.

        (vii) Purchaser shall mean, collectively, any direct or indirect
subsidiaries of Guarantor formed for the purpose of consummating the 2002 Asset
Sale.

        (viii)  2002 Asset Sale means, collectively, the Electrical Sale, the
DNE Asset Sale and the Israel Sale.

        (b)  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Lease.

        (c)  Paragraph 2 of the Lease is hereby amended by adding the following
new definitions to such paragraph in appropriate alphabetical order:

        "Amendment No. 9" shall mean Amendment Number Nine, dated as of
September 13, 2002, to the Credit Agreement.

        "Applicable Covenants" shall mean, collectively, (w) Sections 8.08(a),
8.09, 8.10 and 8.11 of the Credit Agreement as amended and restated in Amendment
No. 9 thereto, (x) any comparable provisions included in any Replacement Credit
Agreement, (y) subject to Paragraph 33(a) of the Lease, any amendment,
modification or waiver thereof and (z) in each case, the related defined terms
used in the Credit Agreement or Replacement Credit Agreement, as the case may
be.

        "Consolidated Net Worth" shall mean, at any date, with respect to any
Person, the net worth of such Person and its Subsidiaries on a consolidated
basis, determined in accordance with generally accepted accounting principles
consistently applied.

        "Credit Agreement" shall mean the Amended and Restated Credit Agreement,
dated as of November 27, 1998, as previously amended, modified and supplemented
through the Effective Date, among Tenant, Essex Group Inc., a Michigan
corporation, each of the Guarantors party thereto (which Guarantors include
Superior Telecom Inc.), the lending institutions from time to time party thereto
(each a "Lender" and, collectively, the "Lenders"), Deutsche Bank Trust Company
Americas (f/k/a Bankers Trust Company), as Administrative Agent, Merrill Lynch &
Co., as Documentation Agent, and Fleet National Bank, as Syndication Agent.

        "Landlord's Consideration" shall mean an amount equal to the product of
(I) the aggregate Senior Lender Consideration payable in respect of any
modification, amendment or waiver of any of the Applicable Covenants and (II) a
fraction, the numerator of which is $5,000,000 and the denominator of which is
the total maximum commitments or total outstanding loans (including all accrued
and unpaid interest and fees and unpaid drawings under letters of credit),
whichever is greater, under the Credit Agreement or Replacement Credit
Agreement, as the case may be.

        "November Lease Modification" shall mean that certain Consent, Amendment
and Waiver to Lease Agreement, dated as of November , 2002, between Landlord and
Tenant, setting forth certain consents, amendments and waivers to this Lease as
specified therein.

2

--------------------------------------------------------------------------------




        "Merger and Sale Covenants" shall mean Merger and Sale Covenants as
defined in Paragraph 33(b) hereof.

        "Replacement Credit Agreement" shall mean any credit or loan agreement
or similar arrangement which refinances or takes out the indebtedness created
under the Credit Agreement and such term includes each successive credit or loan
agreement.

        "Senior Lender" shall mean, collectively, the Lenders and any lender or
lenders (or other creditors) under the Credit Agreement or the Replacement
Credit Agreement, as the case may be.

        "Senior Lender Consideration" shall mean any cash consideration paid by
the Guarantors and/or Tenant or its subsidiaries to the Senior Lender as
compensation in respect of any amendment to, modification of, or waiver of any
of the Applicable Covenants, except that (i) any paydown or reduction of any
Senior Lender's indebtedness or any amendment to or modification of the
amortization provisions of any Senior Lender's indebtedness shall not be deemed
a payment in respect of the modification, amendment or waiver of any of the
Applicable Covenants, (ii) forgiveness of indebtedness by any such Senior Lender
and/or the issuance of equity to any such Senior Lender in connection with such
forgiveness shall not be deemed a payment in respect of the modification,
amendment or waiver of any of the Applicable Covenants or (iii) for the
avoidance of doubt, any new financing fees (including, without limitation,
commitment fees and/or facility fees) payable in connection with entering into
any Replacement Credit Agreement shall not be deemed a payment in respect of the
modification, amendment or waiver of the Applicable Covenants.

        "Subsidiary" of any Person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity (other than a corporation) in which such Person directly
or indirectly through Subsidiaries, has more than a 50% equity interest at the
time.

        "Voting Stock" shall mean all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person having ordinary voting power to elect the board of directors (or other
managers) of such Person including common stock, preferred stock, or any other
equity security.

        2.    Waiver and Consent.    (a) Reference is hereby made to Exhibit A
to the Fifth Amendment and Exhibit E to the Fourth Amendment (collectively, the
"Covenants"). Landlord hereby agrees to waive (the "Waiver") the following
Covenants in order to permit the consummation of the 2002 Asset Sale:

Document


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

  Covenant

--------------------------------------------------------------------------------

Exhibit E of the
Fourth Amendment;   Section 8.02   Consolidation, Merger, Sale or Purchase of
Assets, etc.
Exhibit A of the
Fifth Amendment
 
Section 8.02
 
Consolidation, Merger, Sale or Purchase of Assets, etc.

        (b)  Reference is hereby made to Exhibit A to the Fifth Amendment and
Exhibit E to the Fourth Amendment. Landlord hereby agrees that the New
Receivables Securitization Facility constitutes a "Receivables Financing
Agreement" as such term is used in said Exhibits.

3

--------------------------------------------------------------------------------

        3.    Exercise of Initial Extension and Related Amendment to Expiration
Date.    (a) Notwithstanding anything in Paragraph 5(b) to the Lease to the
contrary, Tenant hereby elects to extend the Term for an additional five
(5) years and Landlord hereby acknowledges and agrees to such extension, and no
further notice of such initial extension shall be required.

        (b)  In order to give effect to the extension of the Lease effected
pursuant to Paragraph 3(a) of this Agreement, Paragraph 5(a) and 5(b) of the
Lease are hereby amended as follows:

(I)The following sentence shall be added to the end of Paragraph 5(a):
"Notwithstanding anything in the immediately preceding sentence to the contrary,
pursuant to Paragraph 3(a) of the November Lease Modification the "Expiration
Date" shall be deemed to be December 31, 2018"; and

(II)The first sentence of Paragraph 5(b) is hereby amended by deleting the text
thereof in its entirety and replacing it with the following: "Provided that if,
on or prior to the Expiration Date or any other Renewal Date (as hereinafter
defined) this Lease shall not have been terminated pursuant to any provisions
hereof, then on the Expiration Date and on the fifth (5th), tenth (10th) and
fifteenth anniversaries of the Expiration Date (the Expiration Date and each
such anniversary being a "Renewal Date), the Term shall be deemed to have been
automatically extended for an additional period of five (5) year, unless Tenant
shall notify Landlord in writing in recordable form at least two (2) years prior
to the next Renewal Date that Tenant is terminating the Lease as of the next
Renewal Date."

        4.    Further Amendments.    (a) Paragraph 6 of the Lease is hereby
amended by adding the following after "(each such day being a "Basic Rent
Payment Date")" and before the "." in the first sentence thereof:

        "; for the avoidance of doubt, the adjustments (if any) to the Basic
Rent pursuant to Paragraph 3 of Exhibit "D" hereto shall be made as therein
provided throughout the entire Term (including any extension thereof)"

        (b)  Paragraph 33 of the Lease is hereby amended by deleting the text
thereof in its entirety (including, without limitation, (i) any Exhibit "E"
referenced or incorporated therein and (ii) Exhibit "A" to the Fifth Amendment)
and replacing it with the following:

        "33.    Financial, Merger and Sale of Covenants. (a) (i) Tenant hereby
covenants and agrees that it shall, and shall cause Parent and their respective
subsidiaries to comply with the Applicable Covenants. Notwithstanding anything
herein to the contrary, no amendment, modification to, or waiver of, the
Applicable Covenants shall be effective and binding upon Landlord unless (A) no
Senior Lender Consideration is paid as a condition precedent to any such
amendment, modification to, or waiver of, the Applicable Covenants, or, if any
such Senior Lender Consideration is so paid, Landlord is paid the Landlord
Consideration at the same time the Senior Lender Consideration is so paid and
(B) any such amendment, modification to, or waiver of, the Applicable Covenants
becomes effective no later than the earlier to occur of (x) ninety (90) days
following the first to occur of the date on which (1) the Tenant notified the
Senior Lender, or (2) the Senior Lender obtained actual knowledge, of any
default in complying with the Applicable Covenants, which default gives rise to
the necessity of an amendment, modification to, or waiver of, any of the
Applicable Covenants and (y) the date on which the Senior Lender declares the
obligations of the Tenant or Parent under the Credit Agreement or Replacement
Credit Agreement, as the case may be, to be immediately due and payable as a
result of such default in complying with any of the Applicable Covenants.

4

--------------------------------------------------------------------------------

        (ii)  If at any time the Applicable Provisions are no longer included in
the Credit Agreement or Replacement Credit Agreement (the "Absence of Senior
Lender Covenants Event"), as the case may be, then notwithstanding the
foregoing, Tenant shall, and shall cause Parent and each of their respective
subsidiaries to, comply with the most recent Applicable Provisions which were
included in the Credit Agreement or Replacement Credit Agreement (the "Last
Effective Applicable Provisions"), as the case may be, in the same manner and to
the same effect as if the Last Effective Applicable Provisions were set forth
herein. For the avoidance of doubt, it is the intention of Tenant and Landlord
that if the circumstances described in the immediately preceding sentence become
applicable, the Last Effective Applicable Provisions shall be deemed to be
incorporated mutatis mutandis in this Paragraph 33.

        (iii)  Concurrently with the delivery to any Senior Lender of
calculations and related certifications (collectively, "Compliance
Certificates") required under the terms of the Credit Agreement or Senior Credit
Agreement, as the case may be, to establish whether Tenant and its subsidiaries
were in compliance with the Applicable Provisions, Tenant shall deliver to
Landlord Compliance Certificates in substantially the same form as Tenant
delivered to any such Senior Lender which shall be executed by Tenant and
Parent; provided, however, if the Absence of Senior Lender Covenants Event has
occurred, Tenant and Parent shall continue to deliver Compliance Certificates
with respect to the Last Effective Applicable Provisions at the same times as
such Compliance Certificates were being delivered to the last applicable Senior
Lender.

        (iv)  Any amendment, modification to, or waiver of, the Lease effected
in accordance with this Paragraph 33(a) shall be deemed to comply with the
provisions of Paragraph 36(f) of the Lease relating to, among other things,
modifications, amendments or waivers to this Lease being in writing.

        (b)  Tenant hereby covenants and agrees that it shall and shall cause
Parent and their respective subsidiaries to comply with the following covenants
(collectively referred to as the "Merger and Sale of Assets Covenants"):

        (i)    The Tenant shall not consolidate with or merge into any other
Person unless, immediately following such consolidation or merger and after
giving effect thereto, the surviving corporation shall have, on a proforma
basis, a Consolidated Net Worth of not less than the Tenant's Consolidated Net
Worth immediately preceding such consolidation or merger without the prior
written consent of Landlord.

        (ii)  The Tenant shall not, in a single transaction or series of related
transactions, sell or convey assets in excess of Fifty Million Dollars
($50,000,000) to any Person (other than one or more of its Subsidiaries) without
the prior written consent of Landlord, except for (x) sales or inventory in the
ordinary course of business, (y) sales of accounts receivable pursuant to the
New Receivables Securitization Facility (as such term is defined in the November
Lease Modification (or any replacement or refinancing thereof) or (z) the sale
or exchange of specific items of machinery or equipment, so long as the proceeds
of such sale or exchange is used (or contractually committed to be used) to
acquire (and results within 180 days of such sale or exchange in the acquisition
of) replacement items of machinery of equipment."

        (c)  Paragraph 35(a) of the Lease is hereby amended by deleting the text
thereof in its entirety and replacing it with the following:

        (a)  Landlord does hereby give and grant to Tenant the option to
purchase the Leased Premises (i) for a purchase price equal to the Offer Amount
and (ii) on any date (the "Option

5

--------------------------------------------------------------------------------

Purchase Date") between the fifteenth (15th) and sixteenth (16th) anniversaries
of the date hereof which is mutually agreeable to Landlord and Tenant, but in
any event not sooner than thirty (30) days after the Fair Market Value Date. If
Tenant intends to exercise such option, Tenant shall give written notice to
Landlord to such effect not later than six (6) months prior to the fifteenth
(15th) anniversary of the date hereof. Promptly upon receipt of such notice by
Landlord, the parties shall commence to determine Fair Market Value.

        (d)  The Lease is hereby amended by adding the following new
Paragraph 37:

        "37. Damages and Fair Market Value Computations. Notwithstanding
anything in this Lease to the contrary (including, without limitation, the
definition of the term "Fair Market Value"), Landlord and Tenant hereby agree
that in connection with any determination of Fair Market Value or computation of
damages required hereunder, whether at law or equity, no effect shall be given
to the extension of the Expiration Date effected pursuant to Paragraph 3 of the
November Lease Modification except (i) in the case where an Event of Default
under Paragraph 22(a)(i) hereof shall occur and (ii) for purposes of determining
fair market value if Tenant exercises its option to purchase the Leased Premises
pursuant to Paragraph 35 hereof."

        5.    Current Applicable Covenants.    Tenant represents to Landlord
that attached as Exhibit A hereto is the true and complete copy of Amendment
No. 9 which includes the Applicable Covenants as in effect on the Effective
Date.

        6.    Representation.    Tenant represents to Landlord that its
leasehold interest in the Premises is free and clear of any mortgage, lien,
security interest or encumbrance of any kind.

        7.    Fee.    In consideration of Landlord's execution of this
Agreement, Tenant shall simultaneously herewith pay Landlord a fee of $50,000,
plus the reasonable fees and expenses of Landlord's outside counsel in
connection herewith upon presentation of a statement therefor, and the payment
of such fees and expenses shall be in full and complete satisfaction of all
Landlord's fees and expenses in connection herewith.

        8.    Conflicts.    If and to the extent that any of the provisions of
this Agreement conflict with or are otherwise inconsistent with any of the
provisions of the Lease, whether or not such inconsistency is expressly noted in
this Agreement, the provisions of this Agreement shall prevail.

        9.    Successors and Assigns.    The Lease as amended by this Agreement
shall be binding upon Landlord and Tenant and their respective successors and
assigns.

        10.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.

        11.    Counterparts.    This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
shall constitute but one and the same instrument.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    ST (TX) LP,
a Delaware Limited Partnership
 
 
By:
ST (TX) GR QRS 11-63, Inc.,
General Partner
 
 
By:
/s/  DONNA M. NEILEY      

--------------------------------------------------------------------------------

Name: Donna M. Neiley
Title: Senior Vice President
 
 
SUPERIOR TELECOMMUNICATIONS INC.,
A Delaware corporation
 
 
By:
/s/  DAVID S. ALDRIDGE      

--------------------------------------------------------------------------------

Name: David S. Aldridge
Title: Chief Financial Officer

7

--------------------------------------------------------------------------------

CONSENT OF GUARANTOR AND PARENT

        THE ALPINE GROUP, INC., a Delaware corporation (the "Guarantor") and
SUPERIOR TELECOM INC., a Delaware corporation (the "Parent"), hereby (i) consent
to the within Consent, Amendment and Waiver to Lease Agreement and (ii) agrees
that for purposes of the Guaranty and Suretyship Agreement, dated as of
December 16, 1993, as amended (the "Guaranty"), pursuant to which the Guarantor
and Parent guaranteed the obligations of the Tenant (as defined in the
Guaranty), the term "Lease" shall mean the Lease as referred to in and as
amended by the within Consent, Amendment and Waiver to Lease Agreement.

        SUPERIOR TELECOM INC. hereby agrees to be bound by the provisions of
Paragraph 33 of the Lease.

    THE ALPINE GROUP, INC.
 
 
By:
/s/  DAVID S. ALDRIDGE      

--------------------------------------------------------------------------------

Name: David S. Aldridge
Title: Chief Financial Officer
 
 
SUPERIOR TELECOM INC.
 
 
By:
/s/  DAVID S. ALDRIDGE      

--------------------------------------------------------------------------------

Name: David S. Aldridge
Title: Chief Financial Officer

8

--------------------------------------------------------------------------------

CONSENT OF LENDER

        BNY MIDWEST TRUST COMPANY, TRUSTEE FOR P&M COMMERCIAL SECURITIES, INC.'S
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2002-1, hereby consents to
the attached Consent, Amendment and Waiver of Lease Agreement.

By:   Midland Loan Services, Inc.,
A Delaware corporation,
Its Attorney-in-Fact  
 
 
By:
 
/s/  C.J. SIPPLE      

--------------------------------------------------------------------------------

Name: C.J. Sipple
Title: Executive Vice President and Its Servicing Officer
 
 
 
Date:
 
January 09, 2003
 

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(oo)



CONSENT, AMENDMENT AND WAIVER TO LEASE AGREEMENT
